FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANGEL CARRILLO-GUANIN,                           No. 11-73836

               Petitioner,                       Agency No. A092-814-589

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Angel Carrillo-Guanin, a native and citizen of Ecuador, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal

from a removal order of an immigration judge (“IJ”). Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law, including due process


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir. 2007). We

deny the petition for review.

      The BIA did not err in dismissing Carrillo-Guanin’s appeal on the ground

that he had waived his right to appeal. See Matter of Rodriguez-Diaz,

22 I. & N. Dec. 1320, 1322 (BIA 2000) (“By waiving appeal, an alien relinquishes

the opportunity to obtain review of the Immigration Judge’s ruling.”).

      The BIA also did not violate Carrillo-Guanin’s right to due process by

failing to provide him with a transcript of the removal hearings or the IJ’s oral

decision, failing to allow him to argue that his waiver of the right to appeal was

invalid, failing to consider the validity of his waiver of appeal, or failing to issue a

briefing schedule, because Carrillo-Guanin has not demonstrated that the BIA’s

actions prejudiced the outcome of his removal proceedings in light of his statutory

ineligibility for relief. See Vargas-Hernandez, 497 F.3d at 926 (“In order to

prevail on a due process claim . . . , an alien must . . . show prejudice – that his

rights were violated in a manner so as potentially to affect the outcome of the

proceedings.”); see also United States v. Ramos, 623 F.3d 672, 684 (9th Cir. 2010)

(finding that the petitioner suffered no prejudice from a regulatory violation

because he presented no “plausible grounds for relief”).

      PETITION FOR REVIEW DENIED.


                                            2                                     11-73836